The motion for the appointment of a Special Master in this case is granted; and Edmund F. Trabue, Esquire, of Louisville, State of Kentucky, is appointed special master in this cause. The master is directed to make special findings of fact and conclusions of law, and to submit the same to this Court with all convenient speed, together with his recommendations for a decree; he shall accord to the parties a full hearing on all questions in the cause, whether of fact or of law, and shall base his findings and recommendations on the entire record as heretofore made and this day ordered to.be filed in this Court: The findings, conclusions, and recommendations of the special master shall be subject to consideration, revision, or approval by the Court.